BYRD, J.
1. The ward dying, the guardian took out letters of administration. Thereupon, in law, the title to the estate vested in the administrator, and he and his sureties on his administration bond became liable for the proper administration of all assets which he held formerly as guardian, and which were on hand when letters of administration were granted. — Bryan & Wife vs. Weems, 21 Ala. 302; Boyle et al vs. Boyle’s Adm’r, 23 Ala. 547; Duffee vs. Buchanan & Wife, 8 ib. 27.
"Whether they would be liable for a devastavit committed before such grant, is a question not involved in this case, and therefore we express no opinion upon it.
From the bill of exceptions we cannot say that the guardian committed any devastavit, or that the assets in controversy were not in his hands when he took out letters of administration.— Whitworth’s Distributees vs. Oliver et al., 39 Ala. 286.
We do not think that upon this record the appellant had *667the right, at the time he made his motion in the probate court, to have the same granted.
It results that the decree of the probate judge is affirmed.